        Case 2:18-cv-02572-DDC-TJJ Document 21 Filed 11/01/18 Page 1 of 1




                           CLERK’S COURTROOM MINUTE SHEET – CIVIL



LEAGUE OF UNITED LATIN AMERICAN
CITIZENS, KANSAS, et al.,

                   Plaintiffs,

v.                                                              Case No: 18-2572-DDC-TJJ

DEBORAH COX, FORD COUNTY CLERK,
in her official capacity,

                   Defendant.

                            Attorneys for Plaintiffs: Lauren Bonds, Mark P. Johnson, Zal Kotval Shroff
                               Attorneys for Defendant: Bradley Joseph Schlozman, Mitchell L. Herren

JUDGE:                       Daniel D. Crabtree     DATE:                               11/1/2018
CLERK:                        Megan Garrett         TAPE/REPORTER:                     Kim Greiner
INTERPRETER:                                        PROBATION:


                                     MOTION HEARING
Plaintiff Alejandro Rangel-Lopez appears by telephone. Defendant appears in person with
counsel.

The following motion is before the court:

        Doc. 4 – Plaintiff’s Motion for a Temporary Restraining Order – remains pending.

Plaintiffs present evidence.

Plaintiffs rest.

Defendant presents evidence.

Defendant rests.

The court will issue a written order.
